Order entered September 23, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00538-CV

                        JERRY GRISAFFI, Appellant

                                      V.

             ROCKY MOUNTAIN HIGH BRANDS, INC. F/K/A
              REPUBLIC OF TEXAS BRANDS, INC., Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-17-15441

                                   ORDER

      Before the Court is appellant’s September 22, 2020 unopposed second

motion for an extension of time to file his brief on the merits. We GRANT the

motion and extend the time to October 26, 2020.


                                           /s/    BILL WHITEHILL
                                                  JUSTICE